MEMORANDUM***
Jasbeer Singh, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) opinion adopting and affirming an immigration judge’s (“IJ”) decision to pretermit his application for asylum and the IJ’s denial of withholding of removal.
We lack jurisdiction to review the BIA’s determination that Singh failed to file a timely asylum application and that no extraordinary circumstances excused the untimely filing of his application. See Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002).
We have jurisdiction under 8 U.S.C. § 1252 to review the denial of withholding of removal. We deny the petition for review. The evidence presented in this case does not compel a finding that it is more probable than not that Singh would be persecuted upon return to Fiji. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir .2003).
PETITION FOR REVIEW DENIED.

 phis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.